MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                         FILED
court except for the purpose of establishing                         Nov 16 2017, 6:22 am

the defense of res judicata, collateral                                  CLERK
                                                                     Indiana Supreme Court
estoppel, or the law of the case.                                       Court of Appeals
                                                                          and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jill A. Gonzalez                                        Ryan H. Cassman
Muncie, Indiana                                         Brandi A. Gibson
                                                        Coots, Henke & Wheeler, P.C.
                                                        Carmel, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In Re: Adoption of R.J.B. and                           November 16, 2017
S.B.B.,                                                 Court of Appeals Case No.
                                                        29A02-1705-AD-1123
C.B.,
                                                        Appeal from the Hamilton
Appellant-Respondent,                                   Superior Court
        v.                                              The Honorable Steven R. Nation,
                                                        Judge
Z.C.,                                                   Trial Court Cause No.
                                                        29D01-1602-AD-191
Appellee-Petitioner.



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 29A02-1705-AD-1123 | November 16, 2017     Page 1 of 4
                                          Case Summary
[1]   Appellee-Petitioner Z.C. (“Stepfather”) is married to M.C. (“Mother”). In

      early 2016, he petitioned to adopt her children R.J.B. and S.B.B. in Hamilton

      County, Indiana. Appellant-Respondent C.B. (“Father”), the biological father

      of the children, contested the adoption. Approximately two months later,

      Father also filed an objection to venue in Hamilton County. The trial court

      denied Father’s objection.


[2]   Father argues that the trial court erred in denying his objection to venue in

      Hamilton County. Because Father did not raise the claim before contesting the

      adoption and it was not raised as an affirmative defense, the issue is waived.

      Consequently, we affirm the judgment of the trial court.



                            Facts and Procedural History
[3]   On February 10, 2016, Stepfather and Mother filed a petition for adoption and

      notice of adoption in Hamilton County. Father received notice of the adoption

      petition on February 17, 2016. On March 4, 2016, Father contested adoption in

      Hamilton County. On May 2, 2016, Father filed his objection to venue in

      Hamilton County. In his motion, Father alleged that Hancock County was the

      proper venue for the adoption.


[4]   On June 8, 2016, the trial court issued its order denying Father’s objection to

      venue in Hamilton County. In the months that followed, the trial court also

      denied two motions to reconsider.

      Court of Appeals of Indiana | Memorandum Decision 29A02-1705-AD-1123 | November 16, 2017   Page 2 of 4
[5]   On February 2, 2017, the trial court held a hearing on the contested adoption.

      On March 8, 2017, the trial court issued its finding of fact, conclusions of law,

      and judgment. Among other things, the trial court granted the adoption

      petition.



                                Discussion and Decision
[6]   The only issue Father raises on appeal is whether the trial court erred when it

      denied Father’s objection to venue in Hamilton County. This court reviews the

      “grant or denial of a Trial Rule 12(B)(3) motion based upon improper venue

      under Trial Rule 75 for an abuse of discretion.” Shanklin v. Shireman, 659
N.E.2d 640, 642 (Ind. Ct. App. 1995). An abuse of discretion may occur when

      the trial court’s decision is “clearly against the logic and effect of the facts and

      circumstances before the court, or if the trial court has misinterpreted the law.”

      McCullough v. Archbold Ladder Co., 605 N.E.2d 175, 180 (Ind. 1993).


[7]   “The question of improper venue must be raised by motion or by affirmative

      defense. If made by motion, it must be made prior to the filing of a pleading. If

      not, it must be raised as an affirmative defense. If not so raised, the issue is

      waived.” Sanson v. Sanson, 466 N.E.2d 770, 773 (Ind. Ct. App. 1984). Father

      filed no motion to dismiss on those grounds prior to filing his motion to contest

      adoption, and his motion contained no affirmative defense alleging improper

      venue. Consequently, Father has waived the claim.


[8]   We affirm the trial court’s judgment.


      Court of Appeals of Indiana | Memorandum Decision 29A02-1705-AD-1123 | November 16, 2017   Page 3 of 4
May, J., and Barnes, J., concur.




Court of Appeals of Indiana | Memorandum Decision 29A02-1705-AD-1123 | November 16, 2017   Page 4 of 4